Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Mr. Anthony C. Salazar on Monday, February 21, 2022.
The application has been amended as follows: 
In the Claims:

Claim 1, line 11, after “drainage system”, insert---, wherein the first and second tubular further comprise one or more elbows, wherein the one or more elbows couple the plurality of sections together---, 
CANCEL claim 2, 
Claim 6, line 3, after “angle”, delete---relative to a y-axis---, 
providing a securing device to said second discharge apparatus to secure the discharge system to an external surface---, page 4, line 1, delete--- “securing the discharge system”, insert---, wherein the tubular of the first discharge apparatus and the tubular of the second discharge apparatus further comprise one or more elbows, wherein the one or more elbows couple the plurality of sections together---, 
Claim 14, line 3, after “angle”, delete---relative to a y-axis---.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


February 23, 2022
P. F. Brinson